DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021
has been entered.
 
Election/Restrictions

Claims 1, 3 – 10, 18 and 19 are allowable. The restriction requirement among claim groups, as set forth in the Office action mailed on 11/13/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 10, third paragraph, filed 05/27/2021, with respect to claims 1 18 and 19 have been fully considered and are persuasive.  The rejection of claims 1, 18, and 19 has been withdrawn. 

Allowable Subject Matter

Claims 1, 3 – 10, 18, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 05/27/20201)

With respect to claim 1 the prior art discloses An image processing apparatus, comprising: 
a movable transparent portion; 
a camera configured to capture a first image via the movable transparent portion, 
wherein the camera is a wide-angle camera, 
and a view of the camera through the movable transparent portion is implemented to a vehicle; 
and an image processor configured to.

However, the prior art does not teach or fairly suggest 
generate a display image based on the captured first image, wherein the generated display image includes a second image of an obstacle and a third image of a plurality of rain drops; 
generate a modified display image based on execution of a distortion correction 
calculate a destination of the obstacle on a road displayed in the generated display image; 
control a display device to display the generated modified display image including the second image; 
and update a position of the generated modified display image based on the calculated destination of the obstacle.

With respect to claim 18 the prior art discloses An image processing method, comprising: 
in an image processing apparatus including a camera, an image processor, and a display device: 
capturing, by the camera, a first image via a movable transparent portion, 
wherein the camera is a wide-angle camera, 
and a view of the camera through the movable transparent portion is implemented to a vehicle.

However, the prior art does not teach or fairly suggest generating, by the image processor, a display image based on the captured first image, wherein the generated display image includes a second image of an obstacle and a third image of a plurality of rain drops; 

calculating, by the image processor, a destination of the obstacle on a road displayed in the generated display image; 
controlling the display device to display the generated modified display image including the second image; 
and updating, by the display device, a position of the generated modified display image based on the calculated destination of the obstacle.

With respect to claim 19 the prior art discloses A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by an image processing apparatus, cause the image processing apparatus to execute operations, the operations comprising: 
	capturing a first image via a movable transparent portion by a wide-angle camera, wherein a view of the camera through the movable transparent portion is implemented to a vehicle.

However, the prior art does not teach or fairly suggest generating a display image based on the captured first image, wherein the generated display image includes a second image of an obstacle and a third image of a plurality of rain drops; 
generating a modified display image based on execution of a distortion correction 
calculating a destination of the obstacle on a road displayed in the generated display image; 
controlling a display device to display the generated modified display image including the second image; 
and updating a position of the generated modified display image based on the calculated destination of the obstacle.

Dependent claims 3 - 10 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696